Gardner, P. J.
1. On the trial of one accused of the possession of non-tax-paid liquor the presumption that whisky found in a man’s house belongs to him is a legal presumption, proof of which is sufficient to make a prima facie case that it was in the possession of the defendant. Gilder v. State, 52 Ga. App. 252 (183 S. E. 95).
2. It is the prerogative of the jury to accept the deiendant’s statement as a whole or to reject it as a whole, to believe it in part or to disbelieve it in part. In the exercise of this discretion they are unlimited. Beatty v. State, 54 Ga. App. 280 (187 S. E. 686) and citations.
3. The evidence in this case which shows that officers came to the defendant’s home and, looking through a glass door saw him bending over boxes which on examination proved to contain 24 pints and 48 one-half pints of non-tax-paid whisky; that another man ran from the house and the defendant said to the officers “let him go he has nothing to do with it,” and that the defendant also said to the officers when asked whether there was any more whisky in the house that that was all the whisky there was, is sufficient to sustain the conviction. The defendant’s contention that he had just returned from Florida, had been home only fifteen minutes before the arrival of the officers, and that he had no connection with the possession of the non-tax-paid whisky, is supported *558only by his statement which the jury was not required to accept. The motion for a new trial on the general grounds only was properly denied by the trial court.
Decided March 15, 1956.
Stafford B. Brooke, for plaintiff in error.
Erwin Mitchell, Solicitor-General, contra,

Judgment affirmed.


Townsend and Carlisle, JJ., concur.